Citation Nr: 1041146	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  05-27 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to an increased rating for status post cervical 
vertebrae fracture with radicular right shoulder pain, cervical 
neuropathy, spondylosis, and degenerative disc disease, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel
INTRODUCTION

The Veteran had active military service from May 1977 to May 
1981.

This matter initially came before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, that granted in part the Veteran's claim for an 
increased rating for status post cervical vertebrae fracture with 
radicular right shoulder pain, cervical neuropathy, spondylosis, 
and degenerative disc disease, increasing the rating to 30 
percent effective September 19, 2003, the date of receipt of the 
Veteran's claim.  The Veteran, seeking a rating in excess of 30 
percent, perfected an appeal to the Board, which remanded the 
matter to the agency of original jurisdiction (AOJ) for further 
evidentiary development and adjudication in November 2007.  The 
Board instructed the AOJ to provide the Veteran with a VA 
examination and then re-adjudicate the claim.  

The Appeals Management Center (AMC) scheduled the Veteran for a 
VA examination, which was conducted in January 2008.  Following 
the examination, the AMC issued a supplemental statement of the 
case in February 2008 again denying the Veteran's claim for an 
increased rating for status post cervical vertebrae fracture with 
radicular right shoulder pain, cervical neuropathy, spondylosis, 
and degenerative disc disease.  The Board denied the Veteran's 
claim for increase in a September 2008 decision.

In July 2009, the Veteran's representative and VA's General 
Counsel filed a joint motion with the United States Court of 
Appeals for Veterans Claims (Court) to vacate the Board's denial 
of the Veteran's increased-rating claim.  The Court granted the 
motion in July 2009, setting aside the Board's September 2008 
decision and remanding the claim to the Board for further 
adjudication. 

The Veteran testified before the undersigned Veterans Law Judge 
at a hearing at the Los Angeles RO in June 2007.  A transcript of 
that hearing has been associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Consistent with the Court's order, further evidentiary 
development is necessary before a decision can be reached on the 
merits of the Veteran's claim for an increased rating for status 
post cervical vertebrae fracture with radicular right shoulder 
pain, cervical neuropathy, spondylosis, and degenerative disc 
disease.  

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To 
implement the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for benefits, 
an enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as well 
as the duty to notify the claimant of what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

The Veteran contends that his service-connected status post 
cervical vertebrae fracture with radicular right shoulder pain, 
cervical neuropathy, spondylosis, and degenerative disc disease 
is more disabling than reflected by the 30 percent rating 
currently assigned. 

Regarding the Veteran's current cervical spine disability, the 
Board notes that the Veteran has undergone multiple VA 
examinations during the course of this appeal.  In that 
connection, pursuant to a November 2007 request, a VA examination 
was obtained in January 2008.  Report of that examination 
reflects that the examiner reviewed the Veteran's claims file and 
reported medical history and noted the Veteran's complaints of 
constant pain in the cervical spine with stiffness, fatigability, 
and lack of endurance.  The Veteran denied any swelling, 
weakness, heat, redness, instability, locking, incoordination, 
numbness, or tingling and stated that the pain did not cause any 
limitation of his ability to perform daily functional activities 
for self care.  He further reported that he had not had any 
incapacitating episodes in the 12 months preceding the 
examination and did not use a mechanical aid.  On physical 
examination, the Veteran was noted to have pain on motion and 
with repetitive use in the cervical spine and right shoulder, 
with radiation to the mid-back and shoulders.  No antalgic gait 
was noted.  Range of motion of the cervical spine was found to be 
flexion to 30 degrees without pain, extension to 30 degrees 
without pain, right and left lateral flexion to 40 degrees 
without pain, left rotation to 40 degrees without pain, and right 
rotation to 70 degrees without pain.  Repeated motion was noted 
to cause limitation and pain.  Range of motion of the right 
shoulder was noted to be flexion to 170 degrees without pain, 
extension to 50 degrees without pain, abduction to 170 degrees 
without pain, adduction to 50 degrees without pain, and internal 
and external rotation to 90 degrees without pain.  Repeated 
motion was noted to cause limitation and pain.  The examiner 
noted no edema, ecchymosis, or erythema of the neck or shoulders 
but found mild tenderness on palpation of the bilateral 
paracervical muscles.  The examiner's diagnosis was chronic 
cervical strain degenerative joint disease, and retrolisthesis at 
C5-6 status post trauma complicated by cervical and right 
shoulder fractures.  

The Board notes that when evaluating musculoskeletal disabilities 
rated on the basis of limitation of motion, VA must consider 
granting a higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess fatigability, 
or incoordination is demonstrated.  See 38 C.F.R. §§ 4.40, 4.45 
(2009); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Johnson 
v. Brown, 9 Vet. App. 7 (1996).  In VA Fast Letter 06-25 
(November 29, 2006), VA's Compensation & Pension (C&P) Service 
noted that to properly evaluate any functional loss due to pain, 
examiners, at the very least, should undertake repetitive testing 
(to include at least three repetitions) of the joint's or spine's 
range of motion, if feasible.  It was determined that such 
testing should yield sufficient information on any functional 
loss due to an orthopedic disability.  

VA's duty to assist includes affording the claimant an 
examination or obtaining a medical opinion when there is 
competent evidence that a claimant has a current disability, or 
persistent or recurrent symptoms of a disability; there are 
indications that the disability may be associated with active 
service; and the record is insufficient to decide the claim.  See 
38 U.S.C.A. § 5103A(d) (West 2002).  Under relevant VA 
regulations, action should be undertaken by way of obtaining a 
medical opinion if the information and evidence of record does 
not contain sufficient competent medical evidence to decide the 
claim, but:  1) contains competent evidence of diagnosed 
disability or symptoms of disability; 2) establishes that the 
Veteran suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
which may be established by competent lay evidence; and 3) 
indicates that the claimed disability may be associated with the 
in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) 
(2009).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
third prong of Section 3.159(c)(4), which requires that the 
evidence of record "indicate" that the claimed disability or 
symptoms may be associated with service, is a low threshold.  The 
Board further notes that the Veteran is competent to provide 
testimony concerning factual matters of which he has firsthand 
knowledge, such as current symptomatology.  See Savage v. Gober, 
10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. 
App. 362 (2005).  However, he cannot testify, as he would be 
medically incompetent to do, about a diagnosis or the etiology of 
any current disability.  Id.

The Court has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  The Court has indicated that, if 
the Board proceeds with final disposition of an appeal, and the 
remand orders have not been complied with, the Board itself errs 
in failing to ensure compliance.  Id.

The Board further notes that the Court has held that once VA 
undertakes the effort to provide an examination when developing a 
claim for service connection, even if not statutorily obligated 
to do so, it must provide an adequate one.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. 
App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 
(2001) (emphasizing the Board's duty to return an inadequate 
examination report "if further evidence or clarification of the 
evidence . . . is essential for a proper appellate decision").  

Additionally, where the record does not adequately reveal the 
current state of the claimant's disability, the fulfillment of 
the statutory duty to assist requires a thorough and 
contemporaneous medical examination.  See Allday v. Brown, 7 Vet. 
App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997) (where the appellant complained of increased 
hearing loss two years after his last audiology examination, VA 
should have scheduled the appellant for another examination).  

In this case, the Board notes that the AOJ was specifically 
instructed in the Board's November 2007 remand to provide answers 
to several questions concerning the severity of the Veteran's 
cervical spine disability.  As noted in the Joint Motion, 
however, the January 2008 VA examiner failed to address whether 
the Veteran's cervical spine is ankylosed; whether the Veteran's 
cervical spine disability causes muscle spasm or guarding, and if 
so whether it is severe enough to result in an abnormal gait or 
spinal contour; and whether the Veteran has any vertebral body 
fracture in the cervical spine with a loss of 50 percent or more 
of vertebral height.  The Board further notes that although the 
Veteran's January 2008 VA examination included repetitive motion 
testing of the range of motion of the Veteran's cervical spine 
pursuant to DeLuca, supra, the examiner concluded that he could 
not express without resorting to speculation any additional 
limitation of the Veteran's cervical spine due to repetitive use.  

The Board thus finds that in light of the above findings, another 
VA examination is needed to provide current findings with respect 
to the Veteran's service-connected status post cervical vertebrae 
fracture with radicular right shoulder pain, cervical neuropathy, 
spondylosis, and degenerative disc disease.  Specifically, the VA 
medical examiner must address the questions left unanswered in 
the January 2008 VA examination, including whether the Veteran's 
cervical spine is ankylosed; whether the Veteran's cervical spine 
disability causes muscle spasm or guarding, and if so whether it 
is severe enough to result in an abnormal gait or spinal contour; 
and whether the Veteran has any vertebral body fracture in the 
cervical spine with a loss of 50 percent or more of vertebral 
height.  The Board here acknowledges that the January 2008 VA 
examiner found the Veteran to have some range of motion in his 
cervical spine, thus indicating that no ankylosis was present, 
see Dorland's Illustrated Medical Dictionary 94 (31st ed. 2007) 
(defining ankylosis as "immobility and consolidation of a joint 
due to disease, injury, or surgical procedure"), but regardless 
finds that on remand such question should be answered directly, 
as charged in the Joint Motion.  Under these circumstances, 
evidentiary development is needed to fully and fairly evaluate 
the Veteran's claim for an increased rating for status post 
cervical vertebrae fracture with radicular right shoulder pain, 
cervical neuropathy, spondylosis, and degenerative disc disease.  
38 U.S.C.A. § 5103A (West 2010).  

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific actions 
requested on remand does not relieve the AOJ of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations. Hence, in addition to the actions 
requested above, the AOJ should also undertake any other 
development and/or notification action deemed warranted by the 
VCAA prior to adjudicating the claim on appeal.

In view of the foregoing, the case is REMANDED for the following 
action:

1.  The Veteran must be scheduled for 
orthopedic evaluation at an appropriate VA 
medical facility and notified that failure 
to report to any scheduled examination, 
without good cause, could result in a 
denial of his claim.  See 38 C.F.R. § 
3.655(b) (2010).  The entire claims file, 
including a copy of this remand, must be 
made available to and reviewed by the 
physician(s) designated to examine the 
Veteran.  All appropriate tests and 
studies (to include X-rays; range of 
motion studies, reported in degrees; or 
other appropriate diagnostic testing) must 
be accomplished, and all clinical findings 
must be reported in detail.

Orthopedic examination-The examiner must 
report range of motion of the Veteran's 
cervical spine in all directions (in 
degrees).  Clinical findings must also 
include whether, during the examination, 
there is objective evidence of pain on 
motion (if pain on motion is present, the 
examiner must indicate at which point pain 
begins), weakness, excess fatigability, 
and/or incoordination associated with the 
cervical spine; and whether, and to what 
extent, the Veteran experiences functional 
loss due to pain and/or any of the other 
symptoms noted above during flare-ups or 
with repeated use.  The examiner must 
provide a well-reasoned opinion as to the 
exact nature and extent of current residual 
involvement of the cervical spine.  The 
examiner must express such functional 
losses in terms of additional degrees of 
limited motion (beyond the limitation shown 
on examination).  If such limitation cannot 
be measured without resort to speculation, 
the examiner must so state and must provide 
a clear and thorough explanation as to why 
this is the case.

The examiner must specifically answer 
all of the following questions as 
pertains to the Veteran's cervical 
spine disability:

*	Whether the Veteran's cervical spine is 
ankylosed.
*	Whether the Veteran's cervical spine 
disability causes muscle spasm or 
guarding, and if so whether it is severe 
enough to result in an abnormal gait or 
spinal contour.
*	Whether the Veteran has any vertebral 
body fracture in the cervical spine with 
a loss of 50 percent or more of vertebral 
height.  

The examiner must set forth all examination 
findings, along with the complete rationale 
for all opinions expressed.  

Note:  To properly evaluate any functional 
loss due to pain, C&P Service examiners, as 
per C&P Service policy, must at the very 
least undertake repetitive testing (to 
include at least three repetitions) of the 
joint's or spine's range of motion.  See VA 
Fast Letter 06-25 (November 29, 2006).  

2.  The adjudicator must ensure that the 
requested medical report complies with 
this remand and the questions presented in 
the request.  If the report is 
insufficient, it must be returned to the 
reviewer/examiner for necessary corrective 
action, as appropriate.

3.  After completing the requested actions 
and any additional notification and/or 
development deemed warranted, the claim on 
appeal must be re-adjudicated in light of 
all pertinent evidence and legal 
authority.  If any benefit sought on 
appeal is not granted, the Veteran and his 
representative must be furnished a 
supplemental statement of the case (SSOC) 
and afforded the appropriate time period 
for response before the claims file is 
returned to the Board.  

Thereafter, the case should be returned to the Board for further 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified.  The 
Veteran has the right to submit additional evidence and argument 
on the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


